Citation Nr: 0513154	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  04-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  He also served in the Army National Guard from 
August 1951 to July 1953 and from July 1960 to February 1983.

This matter came before the Board of Veterans' Appeals 
(Board) from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico that denied the veteran's claims of entitlement to 
service connection for PTSD and malaria.  A hearing was held 
before the undersigned at the RO (i.e. a Travel Board 
hearing) in April 2005. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Finally, it is pointed out that in late April 2005, this 
appeal was advanced on the Board's docket due to the advanced 
age of the veteran.  See 38 C.F.R. § 20.900(c) (2004)


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 
2002).  The duty to assist includes making as many requests 
as are necessary to obtain service medical records and making 
reasonable efforts to obtain relevant private medical 
records.  See 38 C.F.R. § § 3.159(a)-(c) (2004).  

The veteran contends, including in testimony presented during 
the Travel Board hearing of April 2005, that he was treated 
for malaria while serving on active duty, specifically while 
serving in the Burma-India Theater of Operations during World 
War II.  In addition, he contends that he either witnessed, 
or was told about, a fellow soldier from his unit (the 1306th 
AAF Basic Unit) shooting another fellow soldier, and 
essentially contends that this caused his PTSD.

It is initially noted that the veteran's service medical 
records are not currently of record.  From a review of the 
claims folder it appears that an attempt to get these records 
in August 2003 resulted in the submission of the veteran's 
National Guard medical and personnel records, as well as some 
personnel records from his active duty service.  There is no 
indication in the response to this request regarding the 
whereabouts of or any search for the veteran's (active duty) 
service medical records.  

In a follow-up request for these records, apparently made to 
the National Personnel Records Center in St. Louis, Missouri 
(NPRC) in December 2003, all medical records were requested 
and (if not available) all morning/sick reports were 
requested from the veteran's unit from "[]01/01/1944[] to 
01/01/1944" for "remarks pertaining to" malaria.  In a 
response received at some point thereafter, the RO was 
informed that "the allegation has been investigated and the 
following results were found: [] the 1306th AAF BU wasn't 
activated until Aug. '44."  There is no indication as to 
whether NPRC conducted a search for the veteran's service 
medical records covering his active duty service from 
December 1942 to January 1946.  As such, the Board finds that 
additional development in this regard is necessary prior to 
further appellate consideration.  

In addition, the Board notes that in a February 2004 private 
medical record, Ravi Bhasker, M.D., states that the veteran 
has been anxious and nervous since separating from service in 
January 1946, and that he suffers from PTSD.  Significantly, 
Dr. Bhasker noted that he has treated the veteran for his 
anxiety for many years.  Records of any prior treatment 
received from Dr. Bhasker for a psychiatric disorder are not 
currently of record and the Board is of the opinion that 
development in this regard should also be undertaken prior to 
further appellate consideration.

Finally, in the interest of judicial economy, given the 
veteran's advanced age, and in light of the strong 
possibility that his active duty service medical records are 
missing, the Board is of the opinion that pertinent VA 
examinations should be accomplished.  Specifically, a VA 
psychiatric examination should be accomplished in order to 
determine if the veteran suffers from PTSD as a result of 
witnessing and/or hearing about a fellow soldier shooting 
another fellow soldier (or any other alleged stressors), and 
an appropriate VA examination should be accomplished to 
determine whether the veteran currently suffers from has any 
residuals of malaria.  

In view of all of the above, this matter is REMANDED for the 
following development:


1.  The AMC should contact the NPRC, or 
any other appropriate agency, and request 
the veteran's complete service medical 
records (to include treatment and/or 
clinical records) covering his active duty 
service from December 1942 to January 
1946.  If no service records can be found, 
ask the NPRC for specific confirmation of 
that fact.

2.  The AMC should also take the 
appropriate steps, to include through 
contact with the veteran and his 
representative, to obtain all outstanding 
records from Dr. Bhasker, to specifically 
include records of treatment for a 
psychiatric disorder.

3.  The veteran should be afforded an a VA 
psychiatric examination to in order to 
ascertain the nature and etiology of his 
claimed PTSD.  The claims folder should be 
made available to, and reviewed by, the 
examiner prior to the examination.  If 
PTSD is diagnosed, the examiner should 
specifically indicate what, if any, 
alleged inservice stressors are related to 
the disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.

4.  The veteran should also be afforded an 
appropriate VA examination to determine 
whether he currently suffers from any 
residuals of malaria.  The claims folder 
should be made available to, and reviewed 
by, the examiner prior to the examination.  
All tests and any specialized examination 
deemed necessary should be performed.  To 
the extent possible, the examiner is 
requested to render an opinion as to 
whether it is as likely as not that the 
veteran suffers from any residuals of 
malaria, and if so, whether it is as 
likely as not that malaria was contracted 
in service.   All pertinent symptomatology 
and findings should be reported in detail.

5.  Thereafter, the AMC should review the 
issues on appeal as listed on the title 
page of this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case.  After appropriate 
review the case should then be returned 
to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



